Citation Nr: 1731353	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for perianal hemorrhoids.

2.  Entitlement to an initial compensable rating for service-connected status post left Jones fracture ("left foot disability").

3.  Entitlement to an initial compensable rating for service-connected status post nasal bone fracture.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected status post lumbar fusion with scar ("low back disability").

5.  Entitlement to service connection for a right foot disorder, to include as secondary to a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 2010, with a prior period of inactive duty for training (INACDUTRA) from June 1986 to September 1986.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has since been transferred to the RO in Roanoke, Virginia.

The December 2010 rating decision on appeal denied service connection for a right foot disorder and perianal hemorrhoids.  It also granted service connection for a low back disability, left foot disability, and status post nasal bone fracture and assigned separate initial noncompensable ratings, effective August 1, 2010.

Thereafter, during the pendency of the appeal, in a May 2013 rating decision, the RO increased the rating to 10 percent, effective August 1, 2010, for the service-connected low back disability.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 Central Office hearing, and a transcript of this hearing is of record.

The Veteran subsequently submitted a letter from his private treating physician with a waiver of initial RO consideration.

Below, the Board assigns a 10 percent rating for the left foot disability, but remands for further development the issue of entitlement to a rating higher than 10 percent for left foot disability.  In addition, the issues of an initial rating in excess of 10 percent for low back disability, an initial compensable rating for status-post nasal bone fracture, and service connection for a right foot disorder, are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's hemorrhoids began in and have continued since service.

2.  Since the effective date of service connection, the Veteran's service-connected Jone's fracture (fracture of the fifth metatarsal) of the left foot has been manifested by pain and tenderness on the dorsal aspect of the left foot which limits his ability to stand for extended periods of time, all of which results in an overall disability picture that more nearly approximates that of a moderate degree.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating of 10 percent for a service-connected Jones's fracture of the left foot have been met.  38 US.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5283 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or assist for the claims being decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

II.  Service Connection Claim for Hemorrhoids

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, service treatment records (STRs) include a February 1993 report of medical examination reflecting an abnormal anus and rectum clinical evaluation, specifically an observed rectal skin tag.  In October 1999, the examiner noted a history of hemorrhoids, although none were seen or felt upon examination.  A September 2005 STR notes active hemorrhoids, the Veteran's desire for treatment, and an assessment of hemorrhoids.  He was provided hydrocortisone and psyllium (Metamucil).  

A June 2010 STR reflects that the Veteran had been followed by primary care providers for perianal hemorrhoids since June 1994, which had been moderately well-controlled with Metamucil and Anusol Hc (hydrocortisone cream).  A July 2010 colonoscopy revealed no anal or rectal abnormalities.

At a September 2010 VA examination, the Veteran reported hemorrhoids for 20 years.  Current reported symptoms included anal itching, diarrhea, pain, a nagging feeling to empty his bowel, swelling, perianal discharge, and discomfort.  He stated that his hemorrhoids recurred frequently and that he treated them with Metamucil and proctofoam.  Because he declined a rectal examination, the examiner found that there was no pathology to render a diagnosis.  However, in his May 2011 Notice of Disagreement and at the April 2017 hearing, the Veteran stated that he did not refuse a rectal examination at the September 2010 VA examination.  Rather, he explained that he provided his prior colonoscopy results and was informed that a rectal examination was not required.  

After review of all of the evidence of record, lay and medical, the Board finds that the criteria for service connection for hemorrhoids have been met.  As noted above, 38 C.F.R. § 3.303 (d) affords that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The evidence shows treatment and diagnoses of hemorrhoids during service.  Thus, the service connection element of an in-service incurrence is demonstrated.

Additionally, the evidence demonstrates that he has had experienced hemorrhoids since service separation.  The Veteran has consistently reported that his hemorrhoids continued since service and that he has treated them with Metamucil, which was the prescribed treatment during service.  At the September 2010 VA examination, the Veteran reported recurrent hemorrhoids for 20 years with symptoms including anal itching, diarrhea, pain, a nagging feeling to empty his bowel, swelling, perianal discharge, and discomfort; symptoms that the Veteran is competent to report.  At the April 2017 Board hearing, the Veteran reported that he continued to experience hemorrhoids and had treated it with Metamucil for about 30 years.  

The Board finds the Veteran credible and competent to report that the same symptoms of hemorrhoids that he experienced during service are the same symptoms he is currently experiencing.  More ever, he has continued with the same treatment prescribed during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lay person is competent to provide testimony regarding factual matters of which that person has first-hand knowledge.


Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that it is reasonably shown that the Veteran's hemorrhoids had their onset during his military service.  The criteria for direct service connection for hemorrhoids have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


III.  Initial Rating Claim for Left Foot Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

When an unlisted condition is encountered, it will be permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous, when possible. 38 C.F.R. § 4.20 (2016).  

In this case, the Veteran's service connected Jone's fracture is a fracture of the fifth metatarsal of the left foot and such condition is rated by analogy under Diagnostic Code 5283.  Under Diagnostic Code 5283, a 10 percent rating is for assignment for malunion or nonunion of the tarsal or metatarsal bones where there is moderate disability.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment.  Also, it is noted that a 40 percent rating should be assigned if there is loss of use of the foot.  38 C.F.R. § 4.71a,  Diagnostic Code 5283.  Other diagnostic codes applicable to the feet include 5276 (pes planus), 5277 (weak foot), 5278 (pes cavus), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5284 (foot injury, other).  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Turning now to the relevant evidence in this case, the Veteran's STRs reflect that he injured his left foot and x-rays demonstrated that he had fractured the fifth metatarsal on his left foot in July 1991; this type of fracture is referred to as a "Jones" fracture.  The Veteran's Jone's fracture was treated by open reduction internal fixation (ORIF) surgery.  Thereafter, in May 1992, he twisted his left foot, re-fracturing the foot.  X-rays taken in July 1992 showed evidence of a 2.5 mm distraction at the fracture site.  Six weeks after the surgery, tenderness over the hardware was still noted.  Subsequent STRs reflect the Veteran's complaints of continued pain over the hardware area.  Examination over the fifth metatarsal was tender upon palpitation.

During a pre-discharge examination conducted in July 2010, non-weightbearing x-rays of the Veteran's left foot were abnormal, showing the prior fracture of the fifth metatarsal, well-healed, with internal screw fixation.   Examination of the left foot was essentially normal with no limitations with standing or walking.  There was a linear surgical scar on the left foot that was not painful on examination.

A September 2010 VA examination report reflects complaints of constant bilateral foot pain throughout the feet, pain, stiffness, and fatigue with no swelling or weakness.  The Veteran used orthotics, and reported pain with walking and running.  An examination revealed active motion of the metatarsophalangeal joint of the great toe; and no edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness, instability, or signs of deformity.  The examiner also noted that there was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was a superficial scar on the left foot that and measured 5.0 centimeters (cm) x 0.1 cm with no underlying tissue damage; was not disfiguring; did not limit motion; and did not have inflammation, edema, or keloid formation.  X-rays were abnormal, showing evidence of a well-healed prior fracture of the fifth metatarsal with an internal fixation screw in place.

In his May 2011 Notice of Disagreement, the Veteran disagreed with the finding that he did not have moderate symptoms, and reported aching, sharp pain and cramping.

Private treatment records reflect that, in May 2012, the Veteran sought treatment for his left foot disorder, as relevant.  He complained that his left foot got "quite achy during long-term standing."  An examination revealed no discoloration or swelling, a healed scar from the Jones fracture surgery, splay feet, and pes cavus deformity.  X-rays showed a well-healed Jones fracture with screw fixation.  The diagnosis was deformity of the left foot and status post-surgery of the left foot.

An April 2017 letter from his private podiatrist states that the Veteran had had continued bilateral chronic lower extremity pain with gait abnormality and valgus ankle malalignment, which severely limited his activity and function.

Based on a careful review of all of the evidence, the Board finds that an initial rating for the Veteran's left foot disability of 10 percent is warranted for the entire period on appeal.  The Veteran's medical records during service show a left foot fracture of the fifth metatarsal of the left foot in 1991, followed by corrective surgery, a repeat fracture, and subsequent complaints of pain and objective evidence of tenderness over the area of the hardware.  The Veteran was issued a profile based on his left foot injury and resultant disability.  During the pendency of the claim, the Veteran has reported constant left foot pain with walking, running, and long-term standing.  

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

 The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA adjudicators must analyze evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14  (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. Functional loss due to pain is rated at the same level as functional loss where motion is impeded. Schafrath, 1 Vet. App. at 592. Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss. Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (meaning 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40  and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In this case, the medical professionals who examined and treated the Veteran's left foot injury during service, at pre-discharge examination, and thereafter, have all acknowledged that the Veteran has tenderness over the area of the hardware, pain upon prolonged standing and/or additional functional limitation on weightbearing.  In other words, the Veteran's left foot is symptomatic and causes functional loss due to pain and tenderness.  Accordingly, the Board assigns a 10 percent rating for moderate overall disability under Diagnostic Code 5283 since the beginning of the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

As will be discussed in further detail below, the Board finds that an updated examination of the left foot is necessary prior to further analyzing the severity of the disability.  Accordingly, an initial rating in excess of 10 percent for the left foot disability is discussed below in the remand.

ORDER

Entitlement to service connection for perianal hemorrhoids is granted.

Beginning August 1, 2010, entitlement to an initial rating of 10 percent for the Veteran's service-connected left foot disability is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims on appeal.  

A new examination is needed to determine the likely etiology of the Veteran's claimed right foot disability.  His STRs show not only complaints of right foot pain, but also assessments of pes planus and plantar fasciitis.  However, when he underwent the July 2010 pre-discharge compensation examination to evaluate his right foot, the examiner found no pathology to render a right foot diagnosis.  The Board finds that additional clarification is needed to determine any current right foot diagnoses, to include addressing whether those in-service right foot diagnoses have since resolved.   The Veteran specifically claimed right foot plantar fasciitis.  Additionally, at the April 2017 hearing, the Veteran raised a theory of secondary service connection based on his service-connected left foot disability; therefore this question must also be addressed by a medical examiner.  

A comprehensive examination is also needed in order to ascertain the current nature and severity of the Veteran's nasal disability.  During a July 2010 pre-discharge examination of the nose, the Veteran complained of approximately 100 non-incapacitating episodes of sinus problems, with interference with breathing through the nose, purulent nasal discharge, pain, crusting, and sensitivity to perfumes and odors.  However, the VA examiner noted no pathology to render a diagnosis of sinusitis.  More recently during the April 2017 hearing, the Veteran reported continued nasal symptoms.  Accordingly, an updated examination is needed to clarify the current signs and symptoms of the nasal disability.

A new VA back examination must also be obtained in order to assess the current severity of the Veteran's service-connected low back disability.  The Veteran testified, at the April 2017 hearing, that the July 2010 examination was inadequate.  He specifically stated that he was required to perform the range of motion testing with his brace on at the time and was still rehabilitating from his surgery.  He also stated that his low back disability had "progressed way far beyond what it was initially" with his bones now piercing his spinal cord, constant problems with the sciatic nerve down the left side, pain and discomfort in his hips, and numbness and tingling in his legs.  Given the assertion of worsening disability, the challenge to the adequacy of the examination, and the fact that the Veteran has not undergone a VA compensation examination of the low back since service separation, a new examination is necessary.  

As determined above, the Board increased the rating for the Veteran's left foot disability to 10 percent based on the evidence currently of record.  The Board finds that an updated examination should be afforded to the Veteran to determine whether an even higher rating is warranted.  During the April 2017 hearing, the Veteran contended that the pain in his left foot had worsened since the July 2010 pre-discharge examination to the point where he has sought treatment, cannot stand, and cannot stand the pain.  Moreover, the Veteran's private podiatrist stated in an April 2017 letter that the Veteran's orthopedic issues resulted in a significant loss of ability to do activities of daily living and to enjoy normal functioning.  Given these assertions of worsening, an updated VA examination must be obtained in order to assess the current nature and severity of his service-connected left foot disability.



Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and ask him to provide any information regarding any outstanding private treatment records pertinent to the remaining claims on appeal. 

Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records. Advise the Veteran that he may submit such records if he so chooses. 

 Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Provide a VA examination by an appropriate medical professional to determine the nature and etiology of claimed right foot disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*A July 1996 STR reflecting complaints of bilateral foot pain while running and marching, and a positive screening for pes planus.

*A May 2008 STR reflecting complaints of bilateral pain of the fifth metatarsal head and assessment of metatarsalgia.

*An August 2009 STR reporting right foot pain, specifically the second toe metatarsophalangeal on the right side, which felt like the bone was coming through the skin with weight-bearing.

*A September 2009 STR reflecting complaints of right foot pain, which felt like bone pushing through the sole of his foot; an examination revealing that the Veteran was flat-footed when standing but a preserved arch in neutral position; and assessment of joint pain in the toes, specifically the third metatarsal on the sole of his foot.

*A June 2010 Medical Record Review that stated that the Veteran had been followed by a primary care provider for bilateral foot pains since 1991 and for bilateral plantar fasciitis since 1992, and required follow-up evaluation by podiatry for recurrent pain and use of orthotics and anti-inflammatories for symptomatic control.

*A July 2010 pre-discharge examination report reflecting normal x-rays of the right foot and no pathology to render a right foot diagnosis.

*An April 2017 letter from a private podiatrist that opined that the Veteran's multiple orthopedic issues are directly related to service.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

a)  Confirm and evaluate all right foot disabilities currently shown, to include pes planus and plantar fasciitis.

b)  For each right foot disability currently shown, provide an opinion as to it had its onset during active service or is otherwise related to it.  In doing so, address the April 2017 private podiatrist letter.

c)  Provide an opinion as to whether any current right foot disability was caused OR AGGRAVATED by the Veteran's service-connected left foot disability, or any other service connected disability.

A complete rationale should be provided for any opinion provided.  

3.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's left foot disability, status post left Jones fracture.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

After examining the Veteran and reviewing his claims file, the examiner should:

(a) Report in detail all signs, symptoms, and functional impairment associated with the service connected disability status post left foot Jone's fracture.  

In doing so, clarify (i) whether pes planus, pes cavus and hallux valgus are present and associated with the service-connected left foot disability, and (ii) whether any left ankle disabilities are related to the service connected left foot disability .  

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question AND any paired joint.  

(c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

(e) Also comment on the functional effects, if any, of his service-connected left foot disability upon his ordinary activities, to specifically include work or employment.  

The examiner is advised that he or she must provide an explanation for any conclusions reached.

4.  Provide a VA examination by an appropriate medical professional to determine the current nature and severity of the Veteran's low back disability, status post lumbar fusion with scar.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After examining the Veteran and reviewing his claims file, the examiner should:

(a) Report in detail all signs and symptoms of the Veteran's low back disability.  *In doing so, (i) clarify whether any current lumbar spine disc disease is a part of the service-connected low back disability, and (ii) address May 2012 private records from Orthopaedic & Sports Specialists diagnosing lumbar spine fusion with questionable inverted growth of the bone into the spinal canal.

(b)  Test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion. 

(c)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

(d) For any associated degenerative disc disease, indicate the number of any incapacitating episodes in the past year.

(e) Indicate any associated neurologic impairment in the lower extremities, bowel, or bladder.

(f) Also comment on the functional effects, if any, of his service-connected low back disability upon his ordinary activities, to specifically include work or employment.

The examiner should provide an explanation for any conclusions reached.  

5.  Provide a VA examination by an appropriate medical professional to determine the current nature and severity of the Veteran's status post nasal bone fracture.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After examining the Veteran and reviewing his claims file, the examiner should:

a)  Indicate all residuals of the service-connected nasal disability.  

b)  If the residuals include, or are analogous to, deviated septum, sinusitis and/or rhinitis, please complete the appropriate DBQs so that the Board can properly evaluate the disability.  Please note that the Veteran asserts that he has experienced 100 non-incapacitating episodes of sinusitis, secondary to his nasal disability.


The examiner should provide an explanation for any conclusions reached.  

6.  After conducting all other development deemed necessary, readjudicate the claims for: an initial compensable rating for a nasal fracture disability, initial ratings in excess of 10 percent for low back disability and left foot Jone's fracture, and service connection for a right foot disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


